         Case 1:09-cr-00213-DC Document 224 Filed 03/09/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 9, 2020

BY ECF
The Honorable Denny Chin
United States Circuit Judge
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

       Re:     United States v. Bernard L. Madoff, 09 Cr. 213 (DC)

Dear Judge Chin:

        The Government writes in connection with the motion of Bernard L. Madoff, the defendant
in the above-captioned case, for a sentence reduction pursuant to 18 U.S.C. § 3582. Pursuant to
the Court’s Order dated February 28, 2020, the Government posted the Court’s Order providing
an opportunity to victims to object to the public filing of victim letters without names redacted on
its Victim/Witness Services website and successfully requested that the Madoff Victim Fund and
the Trustee also post the notice. To date, the Government has received only a few messages from
victims seeking anonymity and is concerned that victims may not have received notice in time to
submit any objections by the March 6, 2020 deadline. In order to ensure that victims who
submitted letters receive the Court’s February 28, 2010 Order, the Government proposes emailing
the Court’s Order to email addresses that submitted victim letters to the Government. The
Government would seek to send the email promptly upon the Court’s approval, and proposes that
victims have until March 16, 2020, or a date set by the Court, to respond. The Government would
include any updated response deadline in the cover email to victims.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Attorney for the United States, Acting Under
                                                 Authority Conferred by 28 U.S.C. § 515


                                          By:    ______/s/_______________________________
                                                 Drew Skinner
                                                 Assistant United States Attorney
                                                 Southern District of New York
                                                 (212) 637-1587

cc:    Brandon Sample, Esq. (counsel for Madoff)
